DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, and similarly independent claims 11 and 19, none of the prior art teach or fairly suggests the limitation:  “selecting, from the first set of identification product combinations, a 10second set of identification product combinations based on the identification 11success rates of the first set of identification products” and “12selecting, from the second set of identification product combinations, a 13third set of identification product combinations based on the attribute features of 14the user and a second machine-learning model for determining identification 15applicability, thereby facilitating identification of the user using at least one of the 16third set of the identification product combinations”, in combination with each other as well as the other limitations of the claim.  The prior art of USPN 9,355,234 to Magi Shaashua et al. discloses a similar process of selecting a set of identification products based on  known success/suitability associated with user attributes.  However, Magi Shaashua does not . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON W CARTER/Primary Examiner, Art Unit 2665